Citation Nr: 0947419	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1963.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2009, as support for his TDIU claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  (i) 
traumatic arthritis of the right knee, status postoperative 
patellectomy and total knee replacement, rated as 60-percent 
disabling; (ii) degenerative joint disease of the left knee, 
status post total left knee replacement, rated as 10-percent 
disabling from July 2, 2002, 
temporarily as 100-percent disabling from November 20, 2006, 
and as 30-percent disabling since February 1, 2008; and (iii) 
a residual surgical scar on his right knee, rated as 10-
percent disabling.  His combined rating, since February 1, 
2008, has been 80 percent.

2.  The Veteran retired as a welder in July 2004; he has a 
high school education, and his only other work experience was 
bar tending and working in a mill.

3.  Because of the severity of his service-connected 
disabilities, especially his bilateral (i.e., right and left) 
knee disability, the Veteran is unable to work at his former 
job as a welder and has no transferable skills that would 
qualify him for sedentary employment; all forms of 
substantially gainful employment are precluded.

CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2006, the veteran filed a claim for a TDIU on the 
basis that he is unable secure or maintain gainful employment 
due solely to his service-connected bilateral knee 
disabilities.  He testified at his hearing that he was forced 
to retire early as a welder in July 2004 because of his 
knees.  For the reasons set for the below, the Board finds 
that the evidence supports his claim.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R.          §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. 
Court of Appeals for Veterans Claims (Court) discussed the 
meaning of "substantially gainful employment."  In this 
context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

In order to be granted a TDIU, however, the Veteran's 
service-connected disabilities, standing alone, must be 
sufficiently severe to produce unemployability.   Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In determining 
whether unemployability exists, consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience, but not to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

At the time the Veteran filed his claim in March 2006, his 
service-connected disabilities included (1) traumatic 
arthritis of the right knee, status postoperative 
patellectomy and total knee replacement, rated as 60-percent 
disabling; (2) degenerative joint disease of the left knee, 
rated as 10-percent disabling; and (3) a scar of the right 
knee from the total knee replacement, rated as 10-percent 
disabling.  His combined disability rating was 70 percent, 
thereby meeting the schedular prerequisites for a TDIU.  See 
38 C.F.R. § 4.25.  

In November 2006, however, the Veteran underwent a left total 
knee replacement due to his advancing degenerative joint 
disease.  As a result, the disability was recharacterized as 
degenerative joint disease of the left knee, status post 
total left knee replacement, for which a 100 percent rating 
was assigned from November 20, 2006, until January 31, 2008.  
The authority for doing that comes from Diagnostic Code 5055, 
which provides a 100 percent disability rating for one year 
following a knee replacement. 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  After that one year period ended, the RO assigned 
a 30 percent rating as of February 1, 2008.  So his combined 
disability rating increased from 70 to 80 percent since 
February 1, 2008.  38 C.F.R. § 4.25.

The record shows that the Veteran retired as welder in July 
2004, several years prior to filing his claim, after having 
worked in that field for approximately seventeen years.  He 
reported that his only other work experience was bartending 
and working in a mill.  He also reported that he had high 
school degree, with no other education or training.  It thus 
appears that the Veteran has no specific skills to reenter 
the work force at a job involving only sedentary tasks.  

In addition to his service-connected knee disabilities, the 
Veteran also suffers from chronic respiratory disease (COPD), 
heart disease, and Crohn's disease.  Nevertheless, apart from 
these nonservice-related factors, the medical evidence 
indicates that, since filing his claim in March 2006, the 
Veteran has been unable to secure or maintain gainful 
employment due solely to his service-connected bilateral knee 
disabilities.  In other words, even if the Veteran's COPD, 
heart disease, and Crohn's disease were not present, he would 
still be unable to secure or maintain gainful employment as a 
result of his bilateral knee disabilities standing alone. 

The Board acknowledges that a Notification of Personnel 
Action indicates that the Veteran voluntarily retired as a 
welder in July 2004, which is supported by the fact that he 
is receiving Social Security Administration (SSA) benefits 
because of his age (62 at that time) rather than disability.  
Even assuming these facts, however, the Veteran filed his 
claim in March 2006, almost two years after his retirement, 
and submitted medical evidence that his bilateral knee 
disabilities had worsened during that two year period to the 
point where he would be unable to secure or maintain gainful 
employment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern).  Thus, the evidence now supports 
his claim for a TDIU.

After filing his claim, and prior to the left knee 
replacement, the medical evidence shows that the Veteran's 
bilateral knee disabilities would most likely have prevented 
him from being able to work at his former job as a welder.  
Unfortunately, a VA medical opinion addressing this issue was 
never obtained.  Although his knees were examined for VA 
compensation purposes in April 2006, the examiner never 
specifically addressed the issue of employability.  Instead, 
he provided the following comments:  "The effect of the 
condition on the claimant's usual occupation is retired.  The 
effect of the condition on the claimant's daily activity is 
sedentary."  It thus appears that the examiner declined to 
comment on the Veteran's employability in light of his knee 
disabilities because he was retired.  But the fact that the 
examiner indicated that the Veteran can only perform 
sedentary daily activities strongly suggests that he would 
have been unable to return to his former job as a welder, 
since this is by no means a sedentary job.  In short, 
although not conclusive, this examination report provides 
some evidence in support of the Veteran's claim.

Medical records from K.K., M.D., the Veteran's orthopaedist, 
provides clearer evidence that Veteran's bilateral knee 
disabilities would prevent him from being able to work as a 
welder.  The Veteran was seen on several occasions in 2006 
for increased left knee pain due to the progressively 
worsening nature of his degenerative joint disease.  When 
seen in November 2006, for example, the Veteran's reported 
severe left knee pain which "interferes with activity."  As 
a result, the Veteran underwent a left total knee replacement 
in November 2006.  To make matters worse, Dr. K.K. also noted 
that the Veteran's right knee prosthetic was failing and that 
additional surgery in the future was likely.  In short, both 
knees were rapidly deteriorating.  Then, in a September 2008 
report, Dr. K.K. providing the following opinion: "[the 
Veteran] worked as a welder, and there is no way he could 
return to that type of work because of his left total knee 
replacement and failing right total knee replacement." 

In light of Dr. K.K.'s opinion, the Board finds that the 
Veteran's service-connected bilateral knee disabilities 
preclude him from working as a welder, as well as all jobs 
which require more than sedentary activities.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993) ("The probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.").  And since the record 
shows that the Veteran has no particular skills or training 
which would qualify him for sedentary employment, the Board 
finds that his service-connected bilateral knee disabilities 
preclude him from securing or maintaining gainful employment.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

For these reasons and bases, the Board finds that the Veteran 
meets the requirements for a TDIU.  Although he may have 
retired in March 2004 because of his age, his bilateral knee 
disabilities deteriorated between the time he retired and the 
time he filed his claim in March 2006 to where they have 
rendered him unable to secure or maintain gainful employment 
in light of his training and educational background.  
Accordingly, a TDIU is granted.  

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with his claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.


ORDER

The claim for a TDIU is granted, subject to the statutes and 
regulations governing the payment of VA compensation.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


